McKAY, Circuit Judge,
concurring in part and dissenting in part:
While I concur in the result reached by the majority as to Appellants’ NEPA claim, I respectfully dissent in all other respects.
I. Misconstruing the BLM’s Nonimpairment Obligation
The court’s failure to follow well-established precedent which mandates that we determine the scope of § 706(1) jurisdiction by a mandamus standard leads to its unwarranted conclusion that any mandatory agency obligation is amenable to attack pursuant to § 706(1) of the APA. Maj. op. at 1224. The majority opinion does not, and cannot, cite a single case from any court justifying this novel proposition.
Our ability to grant injunctive relief under § 706(1) is governed by a standard similar to the one used in evaluating requests for mandamus relief. See Mount Emmons Mining Co. v. Babbitt, 117 F.3d 1167, 1170 (10th Cir.1997); Independence Mining Co., Inc. v. Babbitt, 105 F.3d 502, 507 (9th Cir.1997). “Mandamus relief is an appropriate remedy to compel an administrative agency to act where it has failed to perform a nondiscretionary, ministerial duty.” Marathon Oil Co. v. Lujan, 937 F.2d 498, 500 (10th Cir.1991) (citations omitted) (emphasis added). In § 706(1) actions, plaintiffs must demonstrate either “agency recalcitrance [ ] in the face of [a] clear statutory duty[, or agency recalcitrance] ‘of such a magnitude that it amounts to an abdication of statutory responsibility....’” ONRC Action v. BLM, 150 F.3d 1132, 1137 (quoting Public Citizen Health Research Group v. Comm’r, Food & Drug Admin., 740 F.2d 21, 32 (D.C.Cir.1984)).
I agree with the majority that BLM’s FLPMA obligation is both mandatory and *1241continuous. This observation, however, reveals but a portion of Appellees’ burden in establishing jurisdiction pursuant to § 706(1). Because we employ a mandamus standard when evaluating § 706(1) jurisdiction, § 706(1) plaintiffs must also prove that they are challenging a ministerial agency obligation. See Marathon Oil, 937 F.2d at 500. Ministerial is defined as “an act that a person after ascertaining the existence of a specified state of facts performs in obedience to a mandate of legal authority without the exercise of personal judgment upon the propriety of the act and usually without discretion in its performance.” Webster’s Third New Int’l Dictionary (1986) (emphasis added). The BLM’s nonimpairment FLPMA obligation is not remotely ministerial.
The majority concedes the well-settled rule that the propriety of jurisdiction pursuant to § 706(1) must be determined in accordance with our mandamus jurisprudence. Maj. op. at 1226, n. 6. The majority also concedes that the BLM’s nonimpairment obligation is generally stated and involves a substantial amount of discretion in the manner in which the BLM meets its obligation. Id. at 1227. Despite conceding the very points that establish the fact that the BLM’s FLPMA nonimpairment duty is not ministerial is nature, the majority’s opinion nonetheless maintains that Appellants may challenge the BLM’s alleged failure to meet its nonimpairment obligation pursuant to § 706(l)’s provisions.1
Despite recognizing, as it must, that § 706(1) jurisdiction is properly analyzed under our mandamus jurisprudence, the thrust of the majority’s position is that any mandatory duty, regardless of how generally stated and regardless of the amount of discretion given to the agency in the performance of its duty, is challengeable pursuant to § 706(1). Additionally, the majority in no way limits its novel interpretation of § 706(1) jurisdiction to the environmental field. Apparently, as set out in the majority opinion, any mandatory obligation of any United States agency could be challenged using § 706(1) as a jurisdictional basis.
The majority’s position ignores reality by placing all agency obligations, regardless of the discretion granted to the agency in carrying out the particular obligation, into one category — mandatory obligations. Statutory directives by their nature are mandatory. I have yet to discover a single statute indicating that an agency’s obligation is anything other than mandatory. The reality is that the various mandatory obligations given to agencies are properly viewed on a continuum. On one end are agency obligations that are programmatic in nature, i.e., the BLM’s nonimpairment duty. The other end of the continuum represents discrete tasks the agency must perform in order to carry out a portion of its overall duties, i.e., processing a mineral application. The latter are properly chal-lengeable pursuant to § 706(1); the former are not.
The majority’s position directly contradicts the Supreme Court’s mandate that review under the APA is strictly reserved for cases addressing specific instances of agency action or inaction rather than programmatic attacks. See Lujan v. National Wildlife Fed’n, 497 U.S. 871, 891-94, 110 S.Ct. 3177, 111 L.Ed.2d 695 (1990). Plaintiffs “cannot seek wholesale improve*1242ment of [an agency] program by court decree, rather than in the offices of the Department or the halls of Congress, where programmatic improvements are normally made.” Id. at 891, 110 S.Ct. 3177 (emphasis in original). In sum, § 706(1) of the APA cannot be used as a jurisdictional vehicle for claims challenging an agency’s overall method of administration or for controlling the agency’s day-to-day activities.2
The problem with the majority’s position is revealed through the use of a simple example. The Immigration and Naturalization Service has a mandatory, ongoing, and continuous obligation to “enforce the Immigration and Nationality Act and all other laws relating to the immigration and naturalization of aliens.”3 8 C.F.R. § 2.1 (2002). Applying the court’s apparent conclusion that any mandatory duty can be challenged pursuant to § 706(1), the failure of the INS to enforce the immigration laws could be properly challenged pursuant to § 706(1). Thus, any individual unhappy with the INS’ efforts to prevent the entry of all illegal aliens (despite the laws prohibiting the entry of illegal aliens and the INS’ duty to enforce these laws) could bring a lawsuit pursuant to § 706(1) for the INS’ “failure to act.” Despite our prior case law holding to the contrary, nothing in the majority opinion would constrain the granting of a writ of mandamus ordering the INS to enforce the immigration laws. See, e.g., Smith v. Plati, 258 F.3d 1167, 1179 (10th Cir.2001) (mandamus “not ordinarily granted to compel police officers to enforce the criminal laws”) (quotation omitted). The majority’s novel interpretation of § 706(l)’s jurisdictional scope permits exactly this incongruous result.
This expanded view of § 706(1) jurisdiction becomes even more apparent when considering the potential remedies avail*1243able to plaintiffs challenging any mandatory agency obligation. Our prior cases reveal that when we grant a writ of mandamus, the remedy provided within the writ guarantees correction of the error petitioner claimed in the first instance. The writ’s ability to correct the problem complained of necessarily requires that the duty challenged be ministerial in nature. See, e.g., Hulsey v. West, 966 F.2d 579, 582-83 (10th Cir.1992) (mandamus granted ordering the district court to ensure petitioner’s right to jury trial); McNeil v. Guthrie, 945 F.2d 1163, 1168 (10th Cir.1991) (mandamus granted requiring district court clerk to file pro se papers in class action suit); Journal Publ’g. Co. v. Mechem, 801 F.2d 1233, 1237 (10th Cir.1986) (mandamus writ issued ordering district court to dissolve previous order regarding press contact with jury pool that was over broad); Hustler Magazine, Inc. v. United States Dist. Court, 790 F.2d 69, 71 (10th Cir.1986) (mandamus writ issued requiring district court to conduct a “full and adequate hearing” regarding motion to change venue); Herrera v. Payne, 673 F.2d 307, 308 (10th Cir.1982) (mandamus writ issued compelling district court to attach statement of reasons in order denying a certificate of probable cause as required by Fed. R.App. P. 22(b)).
A similar result occurs when a remedy is granted in a suit brought against agencies for a failure to act pursuant to § 706(1). See, e.g., Forest Guardians v. Babbitt, 174 F.3d 1178, 1192 (10th Cir.1999) (compelling agency to designate a critical habitat for the silvery minnow); Yu v. Brown, 36 F.Supp.2d 922, 931 (D.N.M.1999) (compelling INS to process plaintiffs application for special immigrant juvenile status). On remand, I can think of no remedy the district court could construct that would guarantee a correction of the agency failure alleged in the first instance — BLM’s full compliance with its nonimpairment duty. At most and at worst, the remedy granted would involve the district court in the ongoing review of every management decision allegedly threatening achievement of the nonimpairment mandate. Quite simply, even if ORV use was entirely banned inside WSAs, the BLM’s compliance with such a remedy still would not guarantee that the WSAs would not be impaired in the future.
The majority’s opinion essentially transforms § 706(1) into an improper and powerful jurisdictional vehicle to make programmatic attacks on day-to-day agency operations. The Supreme Court has specifically rejected this approach. See National Wildlife Fed’n, 497 U.S. at 894, 110 S.Ct. 3177 (APA improper method of making programmatic attacks on agency obligations).
II. Unwarranted Expansion of “Failure to Act”
In addition to an unwarranted expansion of § 706(1) threshold jurisdiction, the majority opinion compounds its error by improperly expanding the definition of § 706(l)’s failure to act requirement to include not only true agency inaction but also all agency action which falls short of completely achieving the agency’s obligations. This unique interpretation of “failure to act” incorrectly conflates the concepts of action and achievement. Once again, I do not dispute that the BLM must comply with its nonimpairment mandate and must manage WSAs in a manner that prevents impairment. For § 706(1) jurisdictional purposes, however, this is not the issue. Instead, the issue is whether Appellants may use § 706(1) to challenge an agency’s failure to completely comply with its obligations as a “failure to act.” The facts in this case do not support such a conclusion.
*1244Because nearly every objection to agency action could be cleverly pleaded as agency inaction, § 706(1) jurisdiction exists “only when there has been a genuine failure to act.” Ecology Ctr., Inc. v. United States Forest Serv., 192 F.3d 922, 926 (9th Cir.1999); see also Public Citizen v. Nuclear Regulatory Comm’n, 845 F.2d 1105, 1108 (D.C.Cir.1988) (emphasis added). Complaints about the sufficiency of agency action disguised as failure to act claims are not cognizable pursuant to § 706(1). See Sierra Club v. Peterson, 228 F.3d 559, 568 (5th Cir.2000); Ecology Ctr., 192 F.3d at 926; Nevada v. Watkins, 939 F.2d 710, 714 n. 11 (9th Cir.1991).
The majority’s summation of Appellants’ claims reveals the true nature of Appellants’ complaint — -insufficiency of agency action disguised as a failure to act claim. Appellants assert that the BLM is “not properly managing off-road vehicle and/or off-highway (collectively ORV) use on federal lands that had been classified by the BLM as Wilderness Study Areas.” Maj. op. at 1227. Appellants’ objections are not based upon a true failure to act; instead, they address an alleged failure of the BLM to achieve complete success in its efforts to comply with the BLM’s nonimpairment obligation.4 Section 706(1) is unquestionably an inappropriate jurisdictional basis for such claims. See, e.g., Sierra Club, 228 F.3d at 568; Ecology Ctr., 192 F.3d at 926; Watkins, 939 F.2d at 714.
The majority’s assertion that an “agency’s attempted compliance is[n’t] totally irrelevant to § 706(1) proceedings” misses the mark completely. Maj. op. at 1232, n. 14. Not only is an agency’s attempted compliance “not totally irrelevant,” it is the essential inquiry in determining whether § 706(1) jurisdiction can be properly invoked. I reiterate that § 706(1) jurisdiction is proper only when a plaintiff alleges a true failure to act. Sierra Club, 228 F.3d at 568; Ecology Ctr., 192 F.3d at 926. The majority maintains that any action taken by an agency that does not result in complete success in the carrying out of mandatory obligations is properly chal-lengeable as a failure to act. The burden properly placed on § 706(1) plaintiffs is much more rigorous than that. Plaintiffs must prove a failure of an agency to take any action reasonably calculated to achieve the ends of its mandate. It is unrealistic to expect that every agency action taken in good faith will be completely successful. It is even wider of the mark to label good faith agency efforts that fall short of complete success as “failures to act.”
III. Creating a New Agency Obligation
The court’s improper disposition of Appellants’ land use plan claim is due in part to its erroneous view of the scope of § 706(1) jurisdiction and in part to its creation of a new agency obligation that before today the BLM did not possess. Statutorily, BLM’s obligation is to manage its lands “in accordance with the land use plans.” 43 U.S.C. § 1732(a) (1986). Additionally, 43 C.F.R. § 1610.5-3(a) (2001) states that “[a]ll future resource management authorizations and actions ... and *1245subsequent more detailed or specific planning! ] shall conform to the approved plan.”
The court asserts that once the BLM develops a land use plan it is required to achieve every single aspect of that plan. It accepts Appellants’ argument that allowing the BLM to ignore the affirmative management provisions in its own plans will “make a charade of the BLM land planning, public participation, and NEPA processes.” Aplt. Br. at 43. The effect of the majority’s opinion is that any failure (regardless of how small) to live up to every aspiration expressed in the BLM’s land management plans would entitle Appellants to challenge such failure pursuant to § 706(1).
Correctly viewed, however, the BLM’s land plans are aspirational. While the BLM is prevented from approving or undertaking affirmative projects inconsistent with its land use plans, the BLM is not required to meet each and every specific goal set forth in its land use plans or face potential litigation jurisdictionally based on § 706(1) for failing to act. Affirmative projects or final agency decisions inconsistent with land use plans are properly challenged as final agency actions, not as failures to act. Importantly, successful challenges to land use plans have only involved final agency decisions made pursuant to existing land use plans. See, e.g., Neighbors of Cuddy Mountain v. United States Forest Serv., 137 F.3d 1372, 1376, 1382 (9th Cir.1998) (remanding approval of a timber sale not in conformity with forest plan); Oregon Natural Res. Council Action v. United States Forest Serv., 59 F.Supp.2d 1085, 1097 (W.D.Wa.1999) (enjoining timber sale approved before completion of wildlife survey as required by the management plan). I was unable to locate a single ease supporting the majority’s view.
The court’s position is belied by the stated purpose of resource management planning, which is to provide “a process for the development, approval, maintenance, amendment and revision of resource management plans.” 43 C.F.R. § 1601.0-1 (2001) (emphasis added). Thus, the regulations envision plans that are dynamic, flexible,' and that properly balance the competing objectives of the various groups interested in public lands. Requiring an agency to meet every one of its original aspirational objectives denies the intended nature of resource planning. Inherent in the process is the understanding that even well-intended objectives may prove unfruitful in obtaining desired results. Necessarily, a change in approach will be warranted on occasion. Permitting plaintiffs to challenge a land use plan under the guise of a failure to act because each and every objective of the land use plan has not been met would allow plaintiffs of all varieties to substantially impede an agency’s day-to-day operations. The Supreme Court has specifically rejected this notion. National Wildlife Fed’n, 497 U.S. at 894, 110 S.Ct. 3177 (courts are not the correct place to make programmatic attacks on agencies).
The district court concluded that the BLM’s obligation on its face is “limited only to affirmative projects either approved or undertaken after the [Resource Management Plan] is in place; it does not require that further planning activities contemplated by the plan actually take place.” Aplt.App. at 865. I agree. The regulations specifically grant a right to challenge an agency decision or amendment that violates a plan’s provision. “Any person adversely affected by a specific action being proposed to implement some portion of a resource management plan or amendment may appeal such action pursuant to 43 CFR 4.400 at the time the action is proposed for implementation.” *124643 C.F.R. § 1610.5 — 3(b) (2001) (emphasis added). The regulations tellingly contain no reference of any kind to the rights of an individual to challenge an agency’s failure to meet each and every goal set forth in its land use plans.
I have found absolutely no legal support for the proposition that failure to attain all of the goals of a land use plan can properly be challenged pursuant to § 706(1), nor does the majority opinion cite any. It seems odd to me that, if a plaintiff could properly challenge an agency’s failure to reach all of its objectives in its land use plans pursuant to § 706(1), not a single plaintiff has ever prevailed in any court on such a theory. Today the court permits Appellants to potentially proceed on a land management plan claim based upon a previously nonexistent agency obligation.
IV. Consequences of the Majority’s Approach
The unwarranted and unsupported decision to judicially expand § 706(1) jurisdiction in a way never envisioned by any other court or Congress and the creation of a previously unrecognized agency obligation might be more palatable if the end result of the endeavor promised significant public policy benefits. Unfortunately, I am convinced that the opposite is true. Instead of assisting agencies in the laudable goal of preserving our nation’s precious environmental resources, the effect of the court’s decision will likely make the successful protection of our environment even more difficult.
Perhaps the most obvious consequence of this expansion of § 706(l)’s scope is the future syphoning of scarce BLM (and other agencies’) resources intended to meet its worthy objectives and obligations to fund increasing unmerited litigation. However narrowly intended, the court’s opinion has opened the floodgates of litigation for plaintiffs to challenge any mandatory agency obligation regardless of the amount of discretion afforded to the agency in carrying out its obligations.
Additionally, today’s decision turns the burden of proving jurisdiction on its head. It is well accepted that the burden of proving jurisdiction is properly placed on the party invoking jurisdiction (plaintiffs). See, e.g., Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 104, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998) (citation omitted). Instead, today’s decision requires agency defendants to now prove not only that they have acted but also that their actions have been completely successful, rather than properly placing the burden on plaintiffs to prove an agency’s true failure to act.
The additional problem with the court’s unique view of § 706(l)’s jurisdictional scope is that it is not amenable to reasonable judicial standards. For example, there is no standard as to the proper time when a plaintiff may challenge an agency’s failure to comply one hundred percent with a statutory obligation. If an agency’s obligation is viewed as mandatory, continuous, and immediate, nothing here prevents a plaintiff from challenging an agency’s failure to successfully and completely comply with its statutory obligation the very next day. This unmanageable approach to § 706(1) jurisdiction shifts to the court what amounts to day-to-day supervision of the level of goal achievement under any agency’s plan.
In addition to encouraging increasing amounts of unmerited litigation, the logical consequence of this greatly expanded jurisdiction is the creation of ineffective and passive land use plans. If an agency can be forced into litigation for any failure to completely achieve the goals it sets for itself in its desire to reach or exceed its statutory obligation, the agency’s likely reaction will be to adopt land use plans that are little more than ambiguous and gener*1247al restatements of the agency s obligations in the first instance. Such a result would severely constrain an agency’s ability to use its expertise and discretion to protect the environment and would hinder the aggressive and successful management of the WSAs that all parties desire.
In sum, I am of the view that the court today has embraced three novel concepts: 1) the BLM’s nonimpairment obligation is a ministerial duty subject to attack pursuant to § 706(1); 2) any failure of the BLM (no matter how slight) may provide jurisdiction for a “failure to act” challenge pursuant to § 706(1); and 3) the BLM’s (and other agencies’) failure to achieve each and every aspiration of its land use plans with completely successful results opens it to potential litigation for “failing to act.”
IV. Conclusion
Because I view the BLM’s nonimpairment obligation pursuant to FLPMA as nonministerial in nature and since only ministerial agency duties are properly subject to attack pursuant to § 706(l)’s provisions, I would affirm the district court’s decision to dismiss this claim for lack of jurisdiction. See Marathon Oil, 937 F.2d at 500. I would also affirm the district court’s decision to dismiss Appellants’ land use plan claim because that claim is based on a non-existent duty. The BLM simply is not required to achieve each and every goal of its aspirational land use plans or have that failure, however slight, be challenged pursuant to § 706(1).
Appellants are not without remedy; but, on the facts of this case, Congress has limited the remedy to that provided by § 706(1). Thus, I do concur with the result the majority reaches in remanding Appellants’ NEPA claim to determine whether the BLM has truly failed “to take a ‘hard look’ at information suggesting that ORV use has substantially increased since the NEPA studies for the disputed areas were issued.” Mai. op. at 1237.

. The Supreme Court observed that
[t]he case-by-case approach ... require[d] is understandably frustrating to an organization such as respondent, which has as its objective across-the-board protection of our Nation's wildlife.. .. But this is the traditional, and remains the normal, mode of operation of the courts.... Assuredly[, it is] not as swift or as immediately far-reaching a corrective process as those interested in systematic improvement would desire. Until confided to us, however, more sweeping actions are for the other branches.
National Wildlife Fed'n, 497 U.S. at 894, 110 S.Ct. 3177. "Courts are not equipped, nor are they the proper body, to resolve the technical issues involved in agency decisionmak-ing at 'a higher level of generality.’ " Sierra Club v. Peterson, 228 F.3d 559, 569 (5th Cir.2000) (citing National Wildlife Fed’n, 497 U.S. at 894, 110 S.Ct. 3177). Few, if any, of the BLM's obligations are expressed at a higher level of generality than the BLM’s nonimpairment duty pursuant to FLPMA.


. There are a host of mandatory, ongoing, continuous agency obligations that are now subject to attack pursuant to the majority’s view of § 706(1) jurisdiction. Another example is the Fish and Wildlife Service's obligation to utilize its authority to “seek to conserve endangered species and threatened species.” See 16 U.S.C. § 1531(c)(1) (2000) (declaring Congress' policy that all federal departments and agencies have an obligation to protect endangered species). The majority offers no explanation to differentiate the mandatory, ongoing, and continuous nature of such agency obligations from the BLM's nonimpairment obligation established by FLPMA. Thus, the majority's view of § 706(1) exposes agencies to attack by plaintiffs who believe that the INS is not properly enforcing all of the immigration laws or that the Fish and Wildlife Service is not sufficiently utilizing its authority to seek and conserve endangered species. Rather than preserve our WSAs (or ensure the INS enforces all of the immigration laws or that the Fish and Wildlife Service utilizes its authority to conserve endangered species) the majority’s view of § 706(1) jurisdiction improperly permits plaintiffs unsatisfied with the day-to-day operations of various government agencies to attempt to control these operations through litigation.


. The example in footnote twelve of the majority opinion has no application to this case. It assumes that the BLM is either acting in bad faith or taking final agency action inconsistent with its statutory mandate. I agree that bad faith attempts to comply with an agency’s obligations is equivalent to no action at all. However, in the present case no one alleges that the BLM is acting in bad faith.
In order to log on BLM lands, permits are required. Assuming that the land had been set aside for activities other than logging (as the majority does), granting a logging permit would represent a final agency action properly challengeable pursuant to the APA as a final agency decision. See 5 U.S.C. § 704 (1996). Section 704, not § 706(1), would provide the proper jurisdictional basis for such a challenge.